Citation Nr: 1127364	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to December 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2006 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The issues of service connection for a low back disorder and a psychiatric disorder, and the claim for a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's right shoulder more closely approximates a "moderately severe" muscle disability.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.14, 4.71, 4.73, Diagnostic Codes 5003, 5010, 5201, 5301 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 9 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letter dated in December 2002, the Veteran was notified of the information and evidence necessary to substantiate her claim. VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

As to the issue of a higher initial disability rating for the now service-connected right shoulder disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  She was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria for Initial Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  See also 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.

Right Shoulder 

The Veteran claims that her right shoulder disability is more severe than what is reflected by the currently assigned 10 percent disability rating.  Having reviewed the evidence of record in light of all regulations, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, the claim must be denied.  

The Veteran's right shoulder strain has been rated by analogy under 38 C.F.R. § 4.73, Diagnostic Code 5301.  This diagnostic code applies to Muscle Group I, which is involved in upward rotation of the scapula and elevation of the arm above shoulder level.  The extrinsic muscles of the shoulder girdle include the trapezius, levator scapulae, and serratus magnus.  The rating criteria of Diagnostic Code 5301 differ depending on whether the dominant (major) or nondominant (minor) extremity is being evaluated.  In the case at hand, the Veteran is right-handed; thus, the Board will apply the rating criteria for the dominant extremity.  

Diagnostic Code 5301 assigns a zero percent rating for slight disability of the nondominant extremity.  A 10 percent rating is assigned for moderate disability, a 20 percent rating is warranted for moderately severe disability, and a 30 percent rating is appropriate for severe disability.

Muscle Group damage is categorized as slight, moderate, moderately severe or severe and evaluated accordingly under 38 C.F.R. § 4.56.  While this regulation includes criteria that apply to gunshot wounds and similar injuries, it also contains criteria that contemplate symptoms such as muscle atrophy in the absence of injury.

In relevant part, 38 C.F.R. § 4.56(c) describes the cardinal signs and symptoms of muscle disability as loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

Slight muscle disability is characterized by no cardinal signs or symptoms of muscle disability as noted above.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

Moderate muscle disability is characterized by one or more of the cardinal symptoms of muscle wounds, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Relevant objective findings include small or linear entrance and exit scars (if present) indicating short track of missile through muscle tissue.  Other findings include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe muscle disability is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by consistent complaint of cardinal signs and symptoms of muscle disability as defined above, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Relevant objective findings include loss of deep fascia or muscle substance on palpation; abnormal muscle swelling and hardening in contraction; severe impairment of function compared with the corresponding muscles of the uninjured side as indicated by tests of strength, endurance, or coordinated movements.  If present, the following are also signs of severe muscle disability: diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; and adaptive contraction of an opposing group of muscles.  38 C.F.R. § 4.56(d)(4).

Turning to the merits of the claim, the Veteran underwent a VA examination to assess her right shoulder disability in July 2003.  The examiner noted that the Veteran suffered an in-service right shoulder strain and that her condition existed since 1987.  The Veteran described her symptoms as a piercing, stabbing pain in her right shoulder that radiated to her arm during activities, with a continuous ache at rest.  She stated that her symptoms were constant and that a physician recommended bed rest for her condition as often as three times per year, for periods of three to five days.  The Veteran reported that she treated her symptoms with bed rest and pain medication.  She also indicated that she experienced a loss of strength, weakness, easy fatiguability, and pain in her right trapezius muscle.  In addition to these symptoms, the Veteran stated that when she used her arms for a period of time, her right arm and hand became weak and her right shoulder ached; this occurred on a daily basis.  Essentially, she reported that she was unable to use her right arm for prolong periods and the she could not keep up with her normal work requirements because her disability only permitted her to work for 3 to 3 1/2 hours at time before her symptoms flared up.  

On the physical examination, the examiner noted that the Veteran's disability involved Muscle Group I.  There were no muscle wounds present.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment in muscle tone.  There were no signs of lowered endurance or impaired coordination.  Strength for Muscle Group I was graded at 5.  The examiner noted that the muscle injury did not affect the particular body part function it controlled.  There was no herniation and the muscle injury did not involve any tendon, bone, joint, or nerve damage.  

The examination also revealed that the Veteran's right shoulder joint was normal in appearance.  The range of motion of her right shoulder was reported as follows:  flexion to 180 degrees, with pain at 180 degrees; abduction to 180 degrees, with pain at 180 degrees; external rotation to 90 degrees, with pain at 90 degrees; and internal rotation to 90 degrees, with pain at 90 degrees.  Range of motion of the right shoulder was additionally limited by pain and pain had the major functional impact.  The right shoulder range of motion was not additionally limited by fatigue, weakness, lack of endurance, or coordination.  The neurological examination revealed that peripheral nerves and sensory function were within normal limits.  The right upper extremity reflexes revealed biceps jerk of 2+ and triceps jerk of 2+.  The associated X-ray of the right shoulder was within normal limits.  Following the examination, the Veteran was diagnosed with a right shoulder strain; subjective and objective factors associated with this diagnosis were both noted to include painful shoulder range of motion.

The Veteran underwent a second VA examination to assess her right shoulder disability in July 2007.  During the examination, she reported her right shoulder symptoms to include weakness, stiffness, giving way, lack of endurance, and fatiguability.  She denied experiencing swelling, heat, redness, locking, or dislocation of the joint.  An additional symptom was reported as pain, pain which the Veteran described as burning and aching in nature.  She stated that her pain occurred multiple times per day and that it traveled to her lower back.  Her pain was elicited by physical activity and stress and it was relieved by medication.  She stated that her disability limited her ability to perform tasks and that her arm fatigued easily.

On the physical examination, the Veteran was noted to be right-hand dominant.  Tenderness was noted in the right shoulder, but there was no evidence of edema, weakness, redness, heat, abnormal movement, guarding of movement, or subluxation.  Range of motion of the right shoulder was reported as follows:  flexion to 170 degrees, with pain at 170 degrees; abduction to 100 degrees, with pain at 100 degrees; external rotation to 45 degrees, with pain at 45 degrees; and internal rotation to 90 degrees, with pain at 90 degrees.  The range of motion of the right shoulder was additionally limited following repetitive use due to pain, fatigue, lack of endurance.  Findings from the associated X-ray examination of the right shoulder were within normal limits.  The diagnosis of right shoulder strain was continued.  Subjective symptoms were described as pain, weakness, and stiffness; objective findings were reported as tenderness and limited range of motion.

The Veteran's right shoulder disability was further assessed during a March 2011 VA examination.  She reported her symptoms as weakness, stiffness, giving way, lack of endurance, fatigability, tenderness, and pain.  The Veteran denied experiencing swelling, heat, redness, locking, deformity, drainage, effusion, subluxation, or dislocation of her right shoulder.  Flare ups were reported to occur approximately four times per day and were precipitated by physical activity and stress.  The Veteran stated that during periods of flare ups she experienced pain, weakness, and limited repetitious motion.  Her symptoms were reportedly alleviated by bed rest, muscle rubs, and pain medication.  In addition to these symptoms, the Veteran also reported having difficulty with standing and walking and an inability to sit for prolong periods due to a throbbing sensation in her shoulder and back.  She also reported that her right shoulder became very weak after use and that she had difficulty performing tasks, such as driving, with her right hand and arm.

The physical examination revealed that the Veteran is right-hand dominant.  Weakness, tenderness, and guarding of movement were noted.  However, there were no signs of edema, instability, abnormal movement, effusion, redness, heat, deformity, malalignment, drainage, or subluxation.  There was no evidence of ankylosis.  Range of motion of the right shoulder was reported as follows:  flexion to 100 degrees, with pain at 90 degrees; abduction to 145 degrees, with pain at 145 degrees; and external and internal rotation to 65 degrees, with pain at 65 degrees.  The right shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An associated X-ray of the right shoulder revealed degenerative arthritic changes.  Following the examination, the Veteran's diagnosis was changed to degenerative arthritis of the right shoulder.  The examiner commented that this diagnosis was due to increased pressure and usage of the right shoulder overtime, which caused arthritic changes.  Objective factors associated with this diagnosis were listed as decreased range of motion, stiffness, weakness, and tenderness with active movement.

Based on the foregoing, the Board finds that the Veteran is not entitled to the next higher disability evaluation of 30 percent under Diagnostic Code 5301 for severe impairment of Muscle Group I.  The overall disability picture as shown by the evidence does not show that the muscle impairment associated with the right shoulder disability amounts to a moderately severe impairment.  The medical evidence of record, as reflected by the July 2003, July 2007, and March 2011 VA examination reports, show that the Veteran's disability is primarily manifested by pain, weakness, stiffness, tenderness, and limited range of motion.  While the Veteran has reported experiencing decreased strength in her right arm, the July 2003 examination revealed that the strength for Muscle Group I was graded at 5.  Moreover, the July 2003 examiner noted that her disability did not involve a deep loss of fascia or muscle substance, and there was no impairment in muscle tone.  The Board recognizes that the July 2007 VA examination revealed that the Veteran's right shoulder range of motion was additionally limited by pain, fatigue, and a lack of endurance.  However, the subsequent March 2011 VA examination showed that there were no additional limitations of her right shoulder range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  Essentially, the Board finds that the evidence, overall, does not show that the Veteran's disability more closely approximates a moderately severe disability due to such symptoms as loss of deep fascia, muscle substance, normal firm resistance, or strength when compared with the sound side.  Given this, when considered together with the type and history of the Veteran's injury, the evidence does not support the assignment of a 30 percent rating under Diagnostic Code 5301.  

The Board has also considered other potentially applicable rating codes pertinent to the shoulder, which may provide a basis for assigning a separate evaluation include Diagnostic Codes 5200, 5201, 5202, and 5203.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  On review, there is no evidence of ankylosis of the scapulohumeral joint, or fibrous union of the humerus, or impairment of the clavicle/scapula for this time period; thus a higher evaluation is not warranted under Diagnostic Codes 5200, 5202, or 5203 for this time period.

Under Diagnostic Code 5201, limitation of motion to shoulder level in the major or minor extremity warrants the minimum 20 percent evaluation.  Limitation of motion to midway between side and shoulder level in the major extremity warrants a 30 percent evaluation.  Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether the Veteran had limitation of motion to shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314- 16 (2003).

For VA purposes, normal range of shoulder motion is: forward extension (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees. Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.

As noted above, the evidence of record shows the Veteran has flexion and abduction generally above 90 degrees with pain and internal and external rotation were limited 90 degrees or less, with pain.  The Board recognizes that the Veteran was noted to have pain at 90 degrees with flexion of her right shoulder during the March 2011 examination.  However, she also demonstrated abduction to 145 degrees, with pain, which demonstrates that she has right shoulder range of motion beyond shoulder level.  Overall, a diminution of the range of motion is shown to have occurred during the course of the Veteran's appeal.  The Board finds, however, that the preponderance of the evidence shows that the Veteran's right shoulder ranges of abduction and forward flexion generally exceed shoulder level throughout the entire period of appeal.  Accordingly, entitlement to a disability rating of 20 percent, the lowest compensable rating in the schedular criteria, is not warranted under Diagnostic Code 5201 for the Veteran's right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  That is, entitlement to a disability rating in excess of 10 percent is not warranted under this code.  Id.  The Board recognizes that diminution of the range of motion occurred during the period on appeal.  This diminution, however, is simply not sufficient to meet the criteria for a higher rating under the rating schedule.

The Board acknowledges that the March 2011 VA examination revealed the presence of degenerative arthritis in the Veteran's right shoulder, as noted by an X-ray examination.  Given this, a potential rating for arthritis due to trauma under Diagnostic Codes 5003 and 5010, must also be considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 provides that arthritis due to trauma should be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In this regard, the Board notes that the Veteran's right shoulder disability has been assigned a compensable disability rating.  Accordingly, Diagnostic Codes 5003 and 5010 are not for application.  Also, as explained further below, an assignment of a separate rating would clearly constitute pyramiding, in violation of 38 C.F.R. § 4.14.

As noted above, the Board must consider separate disability conditions for a condition that results in different symptomatology unless the symptoms constitute the "same disability" or a "same manifestation' under 38 C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Here, the Veteran's right shoulder disability was primarily manifested by pain, stiffness, tenderness, and limited motion, which are contemplated by the rating current assigned under Diagnostic Code 5301.  The Board recognizes that given the evidence of some limitation of her right shoulder range of motion, that she could potentially be assigned a higher or separate rating under Diagnostic Code 5201.  However, as she did not met the minimum requirements for compensation under that code (that is, arm limited in motion to shoulder level), she cannot be assigned a compensable rating under that criteria.  Moreover, the currently assigned rating under Diagnostic Code 5301 contemplates the manifestations of the Veteran's right shoulder disability, to include the limitations in her range of motion.  Given this, the assignment of a separate disability rating solely based on a limitation of motion would constitute impermissible pyramiding, as this impairment is contemplated by the disability rating upheld herein.  38 C.F.R. § 4.414.

The Board has also considered the rule of DeLuca, supra.  In so doing, the Board acknowledges the objective evidence of pain, weakness, increased fatigability, and lack of endurance.  However, this symptomatology has been considered in the award of a 10 percent for a "moderate" muscle injury disability.  The Board finds that the preponderance of the evidence shows that any additional functional impairment has either already been compensated, or does not constitute an increase in severity.  Thus, a higher rating is not warranted under the rule of DeLuca.

The Board has considered the Veteran's statements as to the nature and severity of her right shoulder symptomatology.  The Veteran is certainly competent to report that her symptoms are worse and that a higher disability rating is warranted.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, she is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).   

Additionally, the Board has considered whether any of the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been upheld herein for the Veteran's right shoulder disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.   Indeed, for the rating upheld herein, higher ratings are available for the claimed disability, but the Veteran's symptomatology with respect to her right shoulder disorder simply did not meet the criteria for higher ratings for the time period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased initial rating claim, the Board has considered whether the Veteran is entitled to "staged ratings" for separate periods based on the facts found during the appeal period.  See Fenderson, 12 Vet. App. at 119.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluation is warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for a right shoulder disability is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Low Back Disorder

Here, the Veteran claims that she currently has a low back disorder that is related to her military service.  She essentially claims that she suffered back pain during her military service and that she was treated on multiple occasions for her back symptomatology while on active duty.  According to the Veteran, her back symptomatology continued following her separation from active duty.  

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records have been reviewed and document her report of back pain.  A July 1988 service treatment record documents her report of spinal discomfort with sitting and typing.  Following a clinical examination, the assessment was probable mechanical low back pain secondary to job and weight. Subsequent service treatment records, to include the October 1989 separation report of medical examination, are negative for a diagnosed low back disorder.

Associated with the claims file are the Veteran's VA and private treatment records showing that she was treated for her low back symptomatology.  Of particular note is a March 2010 VA radiology report showing that the Veteran was diagnosed with degenerative disc disease of the lumbar spine. 

In October 2010, the Veteran underwent a VA examination with respect to her claim.  In conducting the examination, the examiner noted that X-ray findings of the lumbar spine were within normal limits.  However, he did not specify whether the Veteran underwent an X-ray examination at the time of the October 2010 examination or whether he reviewed a prior X-ray examination report (such as a March 2010 VA radiology report).  Following the examination, the examiner essentially determined that there was no evidence of pathology to render a diagnosis.  He opined that it was less likely than not that the claimed lumbar strain was related to the Veteran's military service, as the examination was normal.  In rendering this diagnosis and opinion, however, the examiner did not discuss the March 2010 VA radiology report showing a diagnosis of degenerative disc disease of the lumbar spine.  Thus, it is unclear whether he reviewed or considered this evidence in rendering a diagnosis and opinion in this case.  Given this, it is unclear whether the October 2010 examination report constitutes the most accurate assessment of the current status of the Veteran's claimed low back disorder.  As such, the Board finds that the October 2010 VA examination is inadequate with which to decide the Veteran's claim.

In light of the foregoing, additional development is needed to assess the nature, severity, and etiology of the claimed low back disorder.  While the medical evidence includes a diagnosis of degenerative disc disease of the lumbar spine, the most recent VA examination conducted in October 2010 revealed no evidence of low back pathology.  Moreover, the claims file is negative for a competent medical opinion as to whether the low back diagnosis is related to the Veteran's military service.  Additionally, the Veteran's report of a continuity of low back symptomatology has not been considered by an appropriate examiner in determining the etiology of her disorder.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The Board needs additional information in order to make a determination as to whether the claimed low back disorder is related to the Veteran's military service.  As such, on remand, the Veteran should be scheduled for a VA examination so that a medical opinion can be obtained regarding whether the claimed low back disorder is related to her military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Psychiatric Disorder

The Veteran claims that she currently has a psychiatric disorder that is related to her military service.  She essentially claims that she was treated for her psychiatric symptomatology during her military service and that her psychiatric symptomatology continued following her separation from active duty.  Having reviewed the evidence of record, the Board finds that additional development is needed with respect to the Veteran's claim.

In this case, the Veteran's service treatment records include her report of depression prior to her military service.  Specifically, she reported on her January 1986 enlistment report of medical history that she had experienced trouble sleeping and depression.  The examiner elicited further details, documenting her report of having difficulty sleep following the use of diet pills.  The subsequent service treatment records are negative for reported psychiatric symptomatology or a diagnosed psychiatric disorder.

With respect to the criteria for service connection explained above, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans.  38 U.S.C.A. § 1137.

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

The Veteran's VA outpatient treatment records reflect that she was diagnosed with and treated for multiple psychiatric disorders, to include  an anxiety disorder, and prolonged posttraumatic stress disorder (non-combat).  However, these records are negative for an opinion as to the etiology of the Veteran's psychiatric diagnoses.

Given the foregoing, the Board finds that additional development is needed with respect to the psychiatric disorder claim.   Essentially, the medical evidence is negative for an opinion as to whether the Veteran's current psychiatric diagnoses were caused or aggravated by her military service.  As explained above, VA's duty to assist by providing a medical examination or obtaining a medical opinion is trigged when the medical evidence of record is inadequate with which to make a decision on a claim.  Colvin v. Derwinski, 1 Vet. app. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this case, the Board finds that current medical evidence of record is inadequate as it does not fully address whether the Veteran's current psychiatric disorder was aggravated by her military service.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to obtain appropriate medical opinions with respect to this matter.

TDIU

Here, the law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together); Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has claims pending for service connection for a low back disorder and a psychiatric disorder, the Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's other claims.  Thus, adjudication of the claim for TDIU will be held in abeyance pending further development and adjudication of the Veteran's low back and psychiatric disorder claims. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain and associate with the claims file a copy of the x-ray report referred to in the October 2010 VA examination report.  The RO/AMC shall also  attempt to obtain and associate with the claims file all other relevant VA records since March 2001, and/or any relevant private medical records identified by the Veteran.

2.  The RO/AMC should schedule the Veteran for a VA spine examination, with an appropriate expert, in order to determine the nature, extent, and etiology of the claimed low back disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner should review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed low back disorder is related to the Veteran's military service, to include any documented reports of spine symptomatology included in the Veteran's service treatment records.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of low back symptomatology since her military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.  

3.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed psychiatric disorder, to include an anxiety disorder and PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner is then requested to:

(a)  Identify any psychiatric disorders found to be present;

(b)  Opine, to the extent possible, whether the currently diagnosed psychiatric disorder existed prior to the Veteran's period of active service.  The examiner is asked to consider and discuss the medical evidence reflecting a prior medical history significant for a psychiatric disorder prior to the Veteran's military service, to include her January 1986 report of depression and trouble sleeping.  

(c)  Opine whether any pre-existing psychiatric disorder increased in severity during the Veteran's period of active service (beyond the natural progression of the disease if applicable);

(d)  Opine whether it is at least as likely as not (50 percent likelihood or greater) that any current psychiatric disorder was caused or aggravated by the Veteran's period of active service.  

The examiner must acknowledge the Veteran's report of a continuity of symptomatology since service.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

4.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  In regard to the TDIU claim, the RO/AMC shall also consider whether a VA examination and/or social and industrial survey is necessary to fully and fairly adjudicate the claim.  If further action is required, it shall be undertaken prior to further claims adjudication. 

5.  The RO/AMC shall readjudicate the Veteran's claims on appeal.  In readjudicating the claim for a TDIU, the RO/AMC shall specifically consider the outcome of the claims for service connection for a low back disorder and a psychiatric disorder.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


